In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0239V
                                      Filed: May 4, 2016
                                          Unpublished

****************************
TRAVIS MORGAN,                          *
                                        *
                    Petitioner,         *        Joint Stipulation on Damages;
                                        *        Influenza (“flu”) Vaccine; Guillain-Barré
v.                                      *        Syndrome (“GBS”); Special Processing
SECRETARY OF HEALTH                     *        Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On March 9, 2015, Travis Morgan (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome
(“GBS”) as a result of an influenza (“flu”) vaccination he received on November 5, 2013.
Petition at 1; Stipulation, filed May 4, 2016, at ¶¶ 2, 4. Petitioner further alleges that he
received the vaccination in the United States, that he has suffered the effects of his
injury for more than six months, and that he has not received compensation for his
vaccine-related injury. Pet. at ¶¶ 2, 16, 17; see also Stip. at ¶¶ 3, 5. Respondent
denies that the influenza vaccine caused petitioner to suffer from GBS or any other
injury or his current condition. Stip. at ¶ 6.

       Nevertheless, on May 4, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        (1) A lump sum of $273,763.07, which represents compensation for the first
            year life care expenses ($54,495.86), pain and suffering ($215,000.00),
            and past unreimbursable expenses ($4,267.21), in the form of a check
            payable to petitioner, Travis Morgan; and

        (2) An amount sufficient to purchase the annuity contract described in
            paragraph 10 of the stipulation, paid to the life insurance company from
            which the annuity will be purchased.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2